The decree in this case will be affirmed, for the reasons stated by the vice-chancellor. We, however, express no opinion upon the meritorious questions argued, for the reason that they are involved in the appeal now pending in the prerogative court. Should that appeal be adversely decided to the appellants here, an appeal is open to this court for the purpose of review upon the question indicated. *Page 428
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 15.
For reversal — None.